DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on September 27, 2021.  Claims 1-8 and 11 were amended; claim 12 was cancelled; and claims 13-14 were added.  Thus, claims 1-11 and 13-14 are pending.

Drawings
The drawings filed on September 27, 2021 are accepted.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Tadashi Horie, on January 7, 2022.  The claims have been amended as follows:

Claim 4 is amended as follows:


Y = HX						(2),
where X and Y are a collection of inputs to and a collection of sensor signals from the channel, respectively, and H is a collection of variables or [[a]] constants corresponding to the transfer functions defining the relationship between X and Y.

Claim 14 is amended as follows:
14.	(Currently Amended) The sample evaluation method according to claim [[12]] 13, wherein comparing comprises comparing in one of a time domain and a frequency domain.

Allowable Subject Matter
Claims 1-11 and 13-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 13, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, performing one of a first comparison and a second comparison, where the first comparison determines a relationship between a sensor signal descriptive of the unknown sample from a respective at least some channels and a sensor signal descriptive of the known sample from the corresponding channel, and compares a determined relationship with another determined relationship among at least some of the determined relationships, and the 

It is noted that the closest prior art, “Quantitative Vapor Analysis Using the Transient Response of Non-Selective Thick-Film Tin Oxide Gas Sensors,” Proceedings of International Solid-State Sensors and Actuators Conference (Transducers '97), Vol. 2, June 16-19, 1997, pp. 971-974. – Provided with the IDS filed 11/30/2020), to Llobet, E., et al., teaches quantitatively analyzing volatile organic compounds (VOC's) using both transient and steady-state responses of a thick-film tin oxide gas sensor array.  An array of four TGS-type, non-selective, SnO2 gas sensors and pattern recognition techniques arc combined to discriminate and quantify single vapors and binary mixtures of ethanol, toluene and o-xylene. 
“Prediction of health of dairy cattle from breath samples using neural network with parametric model of dynamic response of array of semiconducting gas sensors,” Science, Measurement and Technology, IEE Proceedings), Vol. 146, No. 2, March 1997, pp. 102 -106. Gardner, J.W, et al., discloses obtaining and modeling response of an array of six semiconducting oxide gas sensors {chemical sensors} to breath samples by a time-dependent, linear, second-order system.
U.S. Patent Publication 2001/0029774 A1, to Grate et al., discloses an information processing device connected to chemical sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864